Citation Nr: 0202617	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  00-14 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of rheumatic fever.

2.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, wherein the RO denied the veteran's 
petition to reopen the claim of entitlement to service 
connection for residuals of rheumatic fever.  This matter 
also comes to the Board on appeal from a November 1999 rating 
decision of the RO in St. Petersburg, Florida, wherein the RO 
increased the evaluation of the veteran's service-connected 
pes planus to 10 percent disabling.

The Board is undertaking additional development on an 
increased evaluation for pes planus pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of 
rheumatic fever was denied in a May 1946 rating decision.  
The veteran was notified of that decision and he did not 
timely appeal this denial.

2.  Evidence received since the May 1946 rating decision 
includes evidence that is relevant and probative to the issue 
at hand, and is so significant it must be considered in order 
to fairly decide the merits of the claim.

3.  It is at least as likely as not that a heart valve 
disorder is a residual of rheumatic fever in service.


CONCLUSIONS OF LAW

1.  A May 1946 rating decision that denied entitlement to 
service connection for residuals of rheumatic fever is final.  
Veterans Regulation No. 2 (a), pt. II, par. III; Department 
of Veterans Affairs Regulation 1008; effective January 25, 
1936, to December 31, 1957; currently 38 U.S.C.A. § 7105(c) 
(West 1991).

2.  Evidence submitted since the May 1946 RO rating decision 
is new and material, and the appellant's claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.156(a) (2001). 

3.  A heart valve disorder, residuals of rheumatic fever, was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  It is important to note that with respect claims 
requiring new and material evidence the VCAA states that, 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented."  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)); however, the revised regulation is 
only applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.  

With regard to whether the requirement of the VCAA have been 
met, the Board finds that the appellant was provided adequate 
notice as to the evidence needed to reopen his claim in a 
February 2001 statement of the case, and the RO has obtained 
all relevant records regarding the veteran's medical 
condition.

New and Material Evidence

A May 1946 rating decision denied the veteran's claim of 
entitlement to service connection for residuals of rheumatic 
fever.  Although the veteran was given written notification 
of this determination, a timely appeal was not thereafter 
received.  The rating decision, therefore, became final.  
Veterans Regulation No. 2 (a), pt. II, par. III; Department 
of Veterans Affairs Regulation 1008; effective January 25, 
1936, to December 31, 1957.

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

In the case at hand, the evidence available to the RO for 
consideration at the time of the May 1946 rating decision 
included incomplete service medical records.  An induction 
examination report dated in January 1943 notes that the 
veteran had rheumatic fever prior to service in 1936 and in 
March 1942, and that a functional systolic murmur was not 
detected.  In that same month, he was admitted to the 
hospital for observation for a cardiac disorder, but none was 
found.  A separation examination report notes he had 
rheumatic fever in October 1943, at which time he was 
hospitalized for four months.  On examination, he did not 
have any cardiac symptoms; his heart sounds were normal and 
there was no evidence of murmurs or enlargement.

Upon consideration of this evidence, the RO, in May 1946, 
denied the veteran's claim of entitlement to service 
connection for rheumatic fever, finding that it was not 
incurred in or aggravated by service.

Evidence received since the May 1946 rating decision includes 
complete service medical records, a VA examination report 
dated in December 1946, a January 1947 x-ray report from New 
York Medical College, a transcript of a May 1947 personal 
hearing, private medical records from Janet E. Anderson, M.D. 
dated from September 1997 to March 1998, records from the 
Brevard and Orlando VA Outpatient Clinics (OPC) dated from 
1999 to 2000, a letter from John F. Suen, M.D. dated in 
February 2000, information from the American Heart 
Association dated May 2000 regarding rheumatic heart disease 
and rheumatic fever, an expert opinion from a VA cardiologist 
dated in October 2001, and a letter from Nancy R. Cho, M.D. 
dated in January 2002.  

Upon consideration of this evidence, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
residuals of rheumatic fever.  Specifically, records from the 
Orlando OPC dated in April 1999 show that the veteran had an 
echocardiogram and the principal diagnosis was cardiac heart 
murmur with evidence of mild aortic stenosis and mild mitral, 
tricuspid regurgitation and trace pulmonic and aortic 
regurgitation.  Since the diagnosis of a heart disorder is 
not cumulative or duplicative of evidence considered at the 
time of the May 1946 rating decision and bears directly and 
substantially upon the specific matter under consideration, 
namely, evidence of a current heart disorder, it must be 
considered in order to fairly decide the claim on the merits.

In a February 2000 statement, Dr. Suen noted the veteran's 
attack of rheumatic fever in service and service medical 
records that documented a systolic murmur at that time.  He 
opined that the veteran's current disorder involving his 
heart valves is more likely than not caused by, and is 
secondary to the rheumatic fever that was contracted on 
active duty.  An October 2001 expert opinion from a VA 
cardiologist stated that there is objective medical evidence 
of heart valve pathology and that it is not possible to 
determine with certainty whether the valve pathology occurred 
as a direct result of rheumatic fever suffered during 
service, or may be due to his advanced age.  With regard to 
Dr. Suen's opinion, the physician stated that it is possible 
that the veteran's heart-valve abnormalities are 
etiologically related to rheumatic fever noted in service, 
but that it cannot be determined with certainty due to the 
delayed onset of pathology following the illness.  In a 
statement dated in January 2002, Dr. Cho stated that the 
veteran had given her a history of several episodes of 
rheumatic fever in service.  Based on this information, she 
opined that it is as likely as not that the cardiac problems 
the veteran suffered from later in life were a result of 
military service.  These statements that provide opinions as 
to the etiology of the veteran's current heart disorder are 
not cumulative or duplicative of evidence considered at the 
time of the May 1946 rating decision.  In addition, these 
opinions bear directly and substantially upon the specific 
matter under consideration and must be considered in order to 
fairly decide the claim on the merits.

For this reason stated above, the Board finds that the 
evidence of a current diagnosis of a heart disorder and 
opinions as to the etiology of the heart disorder are 
sufficiently significant to warrant reopening the veteran's 
claim.

Service Connection

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  

The evidence of a chronic condition must be medical, unless 
it relates to a condition to which lay observation is 
competent.  Savage v. Gober , 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by evidence that clearly and 
unmistakably shows the existence of a disability prior to 
service.  38 U.S.C.A. § 1111.  If a disability is found to 
exist prior to service, the question becomes one of 
aggravation.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, not just the 
symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

In the case at hand, the veteran was shown to have had 
rheumatic fever prior to service.  Since his induction 
medical examination report notes that he previously had 
rheumatic fever in 1936 and 1942, the question then turns to 
whether rheumatic fever was aggravated by service.  A 
clinical record shows that at the time the veteran was 
admitted into the hospital in November 1943, the admitting 
diagnosis was mild, recurrent, chronic rheumatic fever.  This 
same clinical record also shows that at the time, the veteran 
was transferred to another hospital in December 1943 and the 
final diagnosis was severe, recurrent, chronic, rheumatic 
fever.  Based on this medical record, aggravation is 
evidenced by the fact that the disorder had increased in 
severity from mild to severe while in service.

Aggravation having been established, the Board must next turn 
its attention to whether the veteran's current heart valve 
pathology is related to rheumatic fever in service.  Based on 
limited information pertaining to the veteran's bout of 
rheumatic fever in service, two private physicians who 
treated the veteran have opined that the veteran's heart 
disorder is related to service.  A VA cardiologist provided 
an expert opinion based on all of the evidence of record.  
She opined that a determination could not be made with any 
certainty as to the etiology of the heart valve pathology.  
She also stated in her report that it was possible that the 
veteran's valve disorder was due to rheumatic fever or the 
veteran's advanced age.  

Since there is no negative medical evidence of record, 
specifically, evidence that clearly shows that there is no 
nexus between the veteran's current heart valve disorder and 
rheumatic fever, then the preponderance of the evidence is in 
favor of service connection for a heart valve disorder, 
residuals of rheumatic fever.


ORDER

Service connection for a heart valve disorder, residuals of 
rheumatic fever is granted.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


